UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1142


RICHARD MAINA KIHARA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 18, 2017                                     Decided: September 6, 2017


Before SHEDD, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Mary Jane Candaux, Assistant Director, Madeline Henley,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Maina Kihara, a native and citizen of Kenya, petitions for review of an

order of the Board of Immigration Appeals (Board) denying his motion to reopen. We

have reviewed the administrative record and Kihara’s claims, and conclude that the

Board did not abuse its discretion in denying his motion. See 8 C.F.R. § 1003.2(a)

(2017); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009). Accordingly, we deny

the petition for review for the reasons stated by the Board. See In re Kihara (B.I.A.

Jan. 4, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                  PETITION DENIED




                                          2